DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 08/29/2019 and 1/13/2020  was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

4.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 5-11, and 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US2010/0239250 A1 to GISIN et al(hereafter referenced as GISIN), in view of Pub.No.: US 2017/0054556 A1 to FU.
Regarding claim 1, GISIN discloses “an apparatus for quantum direct communication using single qubits”(Qubit directed by switching device [Fig.1/item 132]) , “comprising: a quantum state preparation unit for preparing quantum states(Quantum system detection inline monitoring device [Fig.1/item 134b])  including a message state prepared using pairs of single qubits (i.e. message is sent quantum 30 and conventional 26 channel [Fig.2]))  based on a message bit of a message to be sent to a communication partner” (message is sent to receiver 16,.i.e communication partner [Fig.2/item 16]),  “an authentication state  prepared using random qubit pairs”(emitter and receiver collaborate to establish an authentication key [Fig.1/item 140]) , “and a verification state prepared using random qubit pairs” (bit value measurement of qubit via line monitoring device [Fig.1/item 132]); “a quantum state communication unit for transmitting the quantum states to the  (emitter station 14 and the receiver station 16 are connected by a quantum channel 26 and a conventional channel 30 [par.0028]) , “and measuring a quantum state(detector unit bit value measurement device [Fig.6]) of a message received from the communication partner when the message is received from the communication partner”(receive transmission from the emitter[Fig.2]).
GINSIN does not explicitly disclose “an authentication unit for authenticating the communication partner based on determination of whether an authentication key previously shared with the communication partner is possessed using the authentication state; a verification unit for verifying security of a quantum channel for communicating with the communication partner using the verification state; and a message restoration unit for restoring the message received from the communication partner using the message state.”
However, FU in an analogous art discloses “an authentication unit (a receiver authentication unit FU[par.0066]) for authenticating the communication partner (authentication for sending/receiving communication FU[Fig.11) based on determination of whether an authentication key previously shared with the communication partner is possessed using the authentication state” (transmition of key between communication partner during authentication state FU[Fig.12/steps 1-6]) ; a verification unit for verifying security of a quantum channel for communicating with the communication partner using the verification state”(transmitter authentication for verifying quantum states of various information received from a quantum channel FU[par.0163]) ; “and a message restoration unit for restoring the message received from the communication partner using the message state.”(.i.e. communication between transmitting and receiving device acquire final shared quantum key through BIT error rate estimation , error correction and privacy amplification FU[Fig.12/step 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify GINSIN’s Quantum detection and verification method with FU’s Authentication process a quantum cryptography communication in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because GINSIN teaches a secure quantum cryptography process utilizing a qubit method for secure communication between devices, FU discloses a quantum cryptography process between a first and second authentication apparatus comprising transmitting and receiving units to deliver communication, and both are from the same field of endeavor. 
Regarding claim 2 in view of claim 1, the references combined discloses “wherein the quantum state preparation unit prepares quantum states in which quantum qubit pairs corresponding to the message state” (Qubit directed by switching device GISIN[Fig.1/item 132]) , “the authentication state, and the verification state are randomly mixed.”(combined outcome recorded by receiver from line monitoring device 134b and value measurement 134a device GISIN[Fig.1]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the authentication unit (transmitter authentication unit FU[Fig.10/item 1004]) is configured to, when a message is sent to the communication partner” (Authentication apparatus deployed on quantum communication transmitter device FU[Fig.11/item 1101] when message is sent) , “notify the communication partner of a (receiver discriminates the received quantum states of various information in the preset manner, and measures received quantum 102 states of the transmitter authentication information according to the basis selection rule, and if a measurement result is consistent with transmitter authentication information calculated with the first pre-provisioned algorithm, transmits receiver authentication information generated with a second pre-provisioned algorithm; otherwise, determines that the transmitter is not authenticated and ends the QKD process FU[Fig.1/item 102]) , “among qubit pairs included in the quantum states, and determine whether the authentication key previously shared with the communication partner is possessed based on results of performing an operation by the communication partner.” (final shared quantum key is acquired through bit error rate estimation, error correction and privacy amplification processes FU[par.0089]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the verification unit (receiver may further provide its identity information to the transmitter for verification FU[par.0161])  is configured to, when a message is sent to the communication partner(message sent from first authentication apparatus to second authentication apparatus FU[Fig.12]), “notify the communication partner of a location of a qubit pair corresponding to the verification state” (Quantum system detected in bit value measurement device GISIN[Fig.1/item 134a]), “among qubit pairs included in the quantum states and determine security of the quantum channel using results of performing an operation by the communication partner.”(qubits are sent over a quantum channel, such as an optical fiber, to the other party—the receiver which performs a quantum measurement to determine in which quantum state each qubit has been prepared GINSIN[par.0007]).
Regarding claim 6 in view of claim 5, the references combined discloses “wherein the verification unit is configured to, when a message is received from the communication partner, reveal results of measurement performed using a verification basis at a location of a qubit pair corresponding to the verification state” (identify quantum states measurement via the identify information quantum states measurement unit FU[Fig.10/item1003]), “notification of which is provided by the communication partner, to the communication partner.” (transmitter calculates receiver authentication information with the second pre-provisioned algorithm, and when the received receiver authentication information is consistent with the calculation result, determines that the receiver is authenticated; otherwise, determines that the receiver is not authenticated and ends the QKD process FU[Fig.1])
Regarding claim 7 in view of claim 6, the references combined disclose “wherein the verification unit (receiver/transmitter may further provide its identity information to the transmitter for verification FU[par.0161]) is configured to check results of measurement performed using the verification basis and results of measurement performed using a basis identical to that of an initial state prepared by the quantum state preparation unit, thus determining security of the quantum channel.” (transmitter authentication for verifying quantum states of various information received from a quantum channel FU[par.0163]).
Regarding claim 8 in view of claim 1, the references combined disclose “wherein the message restoration unit is configured such that, when a message is received from the communication partner” (receive transmission from the emitter GISIN[Fig.2]), “results of measurement at a location performed using a basis identical to a preparation basis revealed by the communication partner” (bit value measurement of qubit via line monitoring device GINSIN[Fig.1/item 132]), among results of measurement of remaining qubit pairs, are restored as the message, after the communication partner has been authenticated and security of the quantum channel has been verified,” (bit value measurement of qubit via line monitoring device GINSIN[Fig.1/item 132]), “wherein the remaining qubit pairs are qubit pairs other than a qubit pair used for authentication of the communication partner in the quantum channel and a qubit pair used for verification of security of the quantum channel” (For each bit, the emitter uses an appropriate random number generator to generate two random bits of information, which are used to determine the bit value (one random bit) and the basis information (one random bit). Each qubit is sent across the quantum channel to the receiver, who analyses it in one of the two bases GINSIN[par.0008]).
Regarding claim 9 GINSIN discloses “a  method for quantum direct communication using single qubits” (Qubit directed by switching device [Fig.1/item 132]), the method being performed by an apparatus for quantum direct communication using single qubits, the method comprising: preparing quantum states (Quantum system detection inline monitoring device [Fig.1/item 134b])  including a message state prepared using pairs of single qubits(i.e. message is sent quantum 30 and conventional 26 channel [Fig.2]))  based on a message bit of a message to be sent to a communication partner” (message is sent to receiver 16,.i.e communication partner [Fig.2/item 16]), “an authentication state prepared using random qubit pairs, and a verification state prepared using random qubit pairs” (emitter and receiver collaborate to establish an authentication key [Fig.1/item 140]); “transmitting the quantum states to the communication partner” (receive transmission from the emitter[Fig.2]), “and measuring a quantum state of a message received from the communication partner when the message is received from the communication partner” (bit value measurement of qubit via line monitoring device [Fig.1/item 132]).
GINSIN does not explicitly disclose “authenticating the communication partner based on determination of whether an authentication key previously shared with the communication partner is possessed using the authentication state; verifying security of a quantum channel for communicating with the communication partner using the verification state; and restoring the message received from the communication partner using the message state.”
However, FU in an analogous art discloses “authenticating the communication partner(a receiver authentication unit FU[par.0066])  based on determination of whether an authentication key previously shared with the communication partner is possessed using the authentication state” (transmition of key between communication partner during authentication state FU[Fig.12/steps 1-6]); “verifying security of a quantum channel for communicating with the communication partner using the verification state” (transmitter authentication for verifying quantum states of various information received from a quantum channel FU[par.0163]); “and restoring the message received from the communication partner using the message state.” (.i.e. communication between transmitting and receiving device acquire final shared quantum key through BIT error rate estimation , error correction and privacy amplification FU[Fig.12/step 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify GINSIN’s Quantum detection and verification method with FU’s Authentication process a quantum cryptography communication in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because GINSIN teaches a secure quantum cryptography process utilizing a qubit method for secure communication between devices, FU discloses a quantum cryptography process between a first and second authentication apparatus comprising transmitting and receiving units to deliver communication, and both are from the same field of endeavor. 
Regarding claim 10 in view of claim 9, the references combined disclose “wherein preparing the quantum states is configured to prepare quantum states in which quantum qubit pairs corresponding to the message state” ”(combined outcome recorded by receiver from line monitoring device 134b and value measurement 134a device GISIN[Fig.1]), “the authentication state, and the verification state are randomly mixed” (combined outcome recorded by receiver from line monitoring device 134b and value measurement 134a device GISIN[Fig.1]).
Regarding claim 11 in view of claim 9, the references combined disclose “wherein authenticating the communication partner is configured to, when a message is sent to the communication partner” (Authentication apparatus deployed on quantum communication transmitter device FU[Fig.11/item 1101] when message is sent), “notify the communication partner of a location of a qubit pair corresponding to the authentication state” (receiver discriminates the received quantum states of various information in the preset manner, and measures received quantum 102 states of the transmitter authentication information according to the basis selection rule, and if a measurement result is consistent with transmitter authentication information calculated with the first pre-provisioned algorithm, transmits receiver authentication information generated with a second pre-provisioned algorithm; otherwise, determines that the transmitter is not authenticated and ends the QKD process FU[Fig.1/item 102]), “among qubit pairs included in the quantum states, and determine whether the authentication key previously shared with the communication partner is possessed based on results of performing an operation by the communication partner.” (final shared quantum key is acquired through bit error rate estimation, error correction and privacy amplification processes FU[par.0089]).
Regarding claim 13 in view of claim 9, the references combined disclose “wherein verifying the security of the quantum channel is configured to, when a message is sent to the communication partner, notify the communication partner of a location of a qubit pair corresponding to the verification state” (Quantum system detected in bit value measurement device GISIN[Fig.1/item 134a]), “among qubit pairs included in the quantum states, and determine security of the quantum channel using results of performing an operation by the communication partner” (qubits are sent over a quantum channel, such as an optical fiber, to the other party—the receiver which performs a quantum measurement to determine in which quantum state each qubit has been prepared GINSIN[par.0007]). 
Regarding claim 14 in view of claim 9, the references combined disclose “wherein verifying the security of the quantum channel is configured to, when a message is received from the communication partner, reveal results of measurement performed using a verification basis at a location of a qubit pair corresponding to the verification state” (identify quantum states measurement via the identify information quantum states measurement unit FU[Fig.10/item1003], “notification of which is provided by the communication partner, to the communication partner” (transmitter calculates receiver authentication information with the second pre-provisioned algorithm, and when the received receiver authentication information is consistent with the calculation result, determines that the receiver is authenticated; otherwise, determines that the receiver is not authenticated and ends the QKD process FU[Fig.1])
Regarding claim 15 in view of claim 14, the references combined disclose “wherein verifying the security of the quantum channel (receiver/transmitter may further provide its identity information to the transmitter for verification FU[par.0161]) is configured to check results of measurement performed using the verification basis and results of measurement performed using a basis identical to that of an initial state prepared by a quantum state preparation unit, thus determining security of the quantum channel” (transmitter authentication for verifying quantum states of various information received from a quantum channel FU[par.0163]).

Regarding claim 16 in view of claim 9, the references combined disclose “wherein restoring the message is configured such that, when a message is received from the communication partner” (receive transmission from the emitter GISIN[Fig.2]), “results of measurement at a location performed using a basis identical to a preparation basis revealed by the communication partner” (bit value measurement of qubit via line monitoring device GINSIN[Fig.1/item 132]), “among results of measurement of remaining qubit pairs, are restored as the message, after the communication partner has been authenticated and security of the quantum channel has been verified” (bit value measurement of qubit via line monitoring device GINSIN[Fig.1/item 132]), “wherein the remaining qubit pairs are qubit pairs other than a qubit pair used for authentication of the communication partner in the quantum channel and a qubit pair used for verification of security of the quantum channel” (For each bit, the emitter uses an appropriate random number generator to generate two random bits of information, which are used to determine the bit value (one random bit) and the basis information (one random bit). Each qubit is sent across the quantum channel to the receiver, who analyses it in one of the two bases GINSIN[par.0008]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433             

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433